IN THE SUPREME COURT OF THE STATE OF NEVADA


                   GRUPO FAMSA, S.A. DE C.V., A                             No. 69119
                   MEXICAN CORPORATION,
                   Petitioner,
                   vs.
                   THE EIGHTH JUDICIAL DISTRICT
                                                                              FILED
                   COURT OF THE STATE OF NEVADA,                               APR 21 2016
                   IN AND FOR THE COUNTY OF
                                                                                  E K. LINDEMAN
                   CLARK; AND THE HONORABLE ROB                                          m     U

                   BARE, DISTRICT JUDGE,
                   Respondents,
                   and
                   RE. UNO, LLC, A NEVADA LIMITED
                   LIABILITY COMPANY,
                   Real Party in Interest.

                         ORDER GRANTING PETITION FOR WRIT OF MANDAMUS

                                This is an original petition for writ of mandamus challenging a
                   district court order requiring a supersedeas bond.
                                Grupo Famsa, S.A. de C.V. (Grupo) challenges the district
                   court's order fixing a supersedeas bond in the amount of $1,000,000 in
                   connection with a temporary stay pending resolution of its writ petition in
                   Docket No. 68626. As the issuance of a bond is not required by rule or
                   statute, but lies within the discretion of the trial court, we review the
                   district court's decision to fix a bond for an abuse of discretion.    See NRAP
                   8(a)(2)(E); see also Bowler v. Leonard, 70 Nev. 370, 386, 269 P.2d 833, 840-
                   41 (1954).
                                We hold that the district court abused its discretion in fixing
                   the $1,000,000 supersedeas bond. The bond was premised on a judgment
SUPREME COURT
     OF
   NEVADA


(0) 1947A Alej49                                                                     )Lo--    1
                in an earlier action to which Grupo was not a party. Although it appears
                Grupo may have contractually guaranteed satisfaction of that judgment,
                Grupo's liability has not been adjudicated and, in this instance, the
                supersedeas bond serves as a procedurally improper pre-judgment writ of
                attachment. See NRS 31.010-31.235. Accordingly, we
                            ORDER the petition GRANTED AND DIRECT THE CLERK
                OF THIS COURT TO ISSUE A WRIT OF MANDAMUS instructing the
                district court to vacate its order fixing the supersedeas bond.




                                                                                  J.




                                                    Saitta




                cc: Hon. Rob Bare, District Judge
                     Fennemore Craig Jones Vargas/Las Vegas
                     Levinson Arshonsky & Kurtz, LLP
                     Goold Patterson
                     Eighth Judicial District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A